Citation Nr: 0808475	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-04 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from July 1963 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims.  

The issue of entitlement to an increased rating for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (prior and subsequent to June 13, 2003); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to a Rating in Excess of 10 percent for Service-
Connected Tinnitus

The veteran's service-connected tinnitus is evaluated as 10 
percent disabling, which is the maximum schedular rating 
available for such disability.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) it was held 
that the pre-1999 and pre-June 13, 2003 versions of DC 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of the tinnitus rating cases 
affected by the Smith decision.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limit a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law and not the underlying facts or 
development of the facts are dispositive in a matter.  38 
U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.


REMAND

Entitlement to an increased rating for bilateral hearing loss 

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In a statement dated in February 2004, the veteran reported 
that he had medical evidence at VAHCC in Orlando, Florida.  
These records should be obtained on remand.

The veteran was scheduled for a VA audiological examination 
in June 2004; however, he failed to report.  Because the case 
must be remanded to obtain his VA treatment records, he 
should be afforded an additional opportunity to report for VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. § 3.655 (2007).

Finally, the veteran did not receive notice that complies 
Vazquez-Flores v. Peake, No. 05-0355, 2008 WL 239951 (Ct. 
Vet. App. January 30, 2008).   Such notice should be sent to 
the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that 
includes an explanation as to the 
information and evidence needed for an 
increased rating claim, as outlined in 
Vazquez-Flores v. Peake, No. 05-0355, 
2008 WL 239951(Ct. Vet. App. January 
30, 2008).

2.  Make arrangements to obtain the 
veteran's treatment records for hearing 
loss from the VAHCC in Orlando, 
Florida, dated from 2001 forward.

3.  Thereafter, schedule the veteran 
for a VA examination, to include an 
audiometric evaluation, to determine 
the extent of his present bilateral 
hearing loss disability.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.

4.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations.  If 
the decision remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case 
(SSOC).  If the veteran fails to report 
for VA examination, the SSOC should 
include citation to 38 C.F.R. § 3.655.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


